DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/4/2022 have been entered. 

Examiner’s Note
Applicant is advised that this application has been assigned to a new examiner.  Examiner has thoroughly examined the record, prosecution history, read the recent Final Office Action sent 10/4/2021 and considered all Amendments and Remarks submitted.

Response to Amendment
The amendment filed on 4/4/2022 cancelled no claim.  No Claim was previously cancelled.  No new claim is added. Claims 1, 5, 10, 15, 18 have been amended.  Therefore, claims 1-21 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 1, 10, 15, filed on 4/4/2022 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections under 35U.S.C.101.  


Response to Arguments
Applicant's amendment to claim 1, 10, 15 and arguments that the claim rejection under 35 U.S.C. 101 have been fully considered and they are persuasive.

Claims 1-21 are eligible under 35 USC 101.  After reviewing the Applicant’s disclosure as well as the claimed limitations that are included in the pending claim language, it is clear to the Examiner that the steps being performed go beyond the limitations and simple implementation of an abstract idea. The introduction of closed loop blockchain being updated by the network-connected server in response to a one-time-use bank card number being used indicating a redemption is a combination of steps and an ordered combination of steps that integrates the invention into a practical application.  

As such, the claims go far beyond mental processes and methods of organizing human activity or performed in the human mind and are directed to computer-centric problems and solutions. 
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent eligible. The claimed subject matter satisfies the following: improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), and/or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).  Hence the claims are Patent Eligible under 35 USC § 101.


Secondly, Applicant’s arguments with respect to the rejection(s) of claim 1, 10, 15         in the Remark dated 4/4/2022 have been fully considered but are not persuasive and moot in view of the ground(s) of rejection necessitated by amendments.  

Applicant' arguments addressed to the newly amended portion in claim 1, 10, 15, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims 1, 10, 15 have been addressed in the rejection above.  It is noted that Basu and Tietzen references are now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Basu’s and Tietzen’s teaching to support the rejection moots Applicant's argument with respect to Claim 1, 10, and 15. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claim 2-9, 11-14, and 16-21, dependent from independent claim 1, 10, and 15 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-21 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritorto (US 2012/0143759), in view of Gupta (US 2020/0065848), further in view of Basu et al. (hereinafter Basu, US Pub. No. 2013/0197991), and further in view of Tietzen et al. (hereinafter, Tietzen, US 2019/0392489).

Claim 1. 
Ritorto discloses:
A method for facilitating issuance and use of promotional offers in a collaborative customer relationship management environment, the collaborative customer relationship management environment comprising (issue a promotional offer from a seller within a payment handling system, see [0043]; see also single use account numbers (SUFACN) used for promotions [0053]; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]): 
a network-connected server, the server comprising (server, see [0032]): 
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks (network based communication components see [0032]; see also examples of communications, [0007]); 
a long-term memory store (memory and storage, see [0128]);
short-term memory; and (memory and storage, see [0128])
a processor (processor, see [0128]); 
a computer system operated by a customer-service entity [0032]; 
a customer computing device [0006]; 
a bankcard processing system [0032];

wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto (components of the devices coupled together to perform these functions, see [0128, 0130]);
the method comprising:
establishing a customer-service communicative connection between a computer system operated by a customer-service entity engaged in a customer relationship management effort to improve customer satisfaction and the network connected server (establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]):
receiving, at the network-connected server (networked system including a server, see figure 3) from the computer system operated by the customer service entity and over the customer-service communicative connection, a request for issuance of a promotional offer to a customer to improve customer satisfaction (the user may request a discount/single use code and then use the code, see [0044]), the request for issuance of a promotional offer comprising a promotional offer amount (the promotion for a specified free item or free service with purchase of the particular product or service, see [0043] see also [0044] disclosing the process by which a user may request a discount/single use code and then use the code, see also [0056] tying a specific amount to the one-time user code);  
creating an individualized promotional offer at the network-connected server (networked system including a server, see figure 3), the individualized promotion offer comprising a one-time-use bank card number selected from a list of available bank card numbers stored on the long-term memory store and an assigned value equal to the promotional offer amount (provide a single user bank card number for the specified amount (discount amount or free item); the SUFACN having been created by the system, see [0043]); 
assigning the individualized promotional offer to the request for issuance of a promotional offer (link the promotion to the single use card for the specified recipient for a specified product/service, in a specified amount, see [0043]; see also [0044] disclosing the process by which a user may request a discount/single use code and then use the code); 
transmitting the one-time-use bank card number from the network connected server (networked system including a server, see figure 3) over the customer-service communicative connection to the computer system operated by the customer-service entity (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043])
wherein the customer-service entity is enabled to transmit the one-time-use bank card number to a customer computing device as an individualized promotional offer as part of a customer relationship management effort to improve customer satisfaction; (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043] wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity). 

Ritorto discloses a system that provides offers to customers in the form of a single use payment method (as cited above).  Ritorto does not explicitly disclose that the single use payment method will be individualized/personalized to a user in an effort to improve customer retention/satisfaction.  
However, Gupta teaches an intelligent case management platform that provides targeted individualized offers to user to promote customer satisfaction and retention (providing a targeted offer to a user during a communication session to maintain and improve a customer relationship see figures 1B,  1C, [0016, 0027, 0048]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing a CRM system that will retain customers because the retention of a current customer is less expensive than attracting a new customer (see Gupta [0013]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the customer relationship management and retention system of Gupta. 

However, Ritorto and Gupta do not explicitly disclose, 
receiving, from the bankcard processing system, an indication that the one-time- use bank card number has been used as part of a purchase; and 
Basu teaches ([0046, In one embodiment, a one-time account is assigned to the Voucher pur chased by the user; and the voucher is configured to identify the one-time account to a transaction terminal, which is configured to use the one-time account to initiate a transaction. When the transaction is processed by the transaction handler,
the face value of the voucher is applied. In one embodiment, when the Voucher is purchased using a consumer account of the user, the deal represented by the voucher is associated with the consumer account in the data warehouse of the transaction handler; and the face value of the voucher can be applied automatically when the consumer account is used to make a payment for a qualified purchase, 0352, A one-time account is assigned to the deal purchased by the user (101); and the
user (101) may present the one-time account via a printed coupon/voucher, or a coupon/voucher that has been downloaded and stored in a mobile device, to cause a transaction terminal (e.g., 105) to initiate a payment using the one-time account in a way compatible with other transactions initiated using account information (e.g., 142) identifying consumer accounts (e.g., 146). Thus, the one-time account represents a
consumer account (146) assigned to the user (101) for a one-time use in connection with the redemption of the deal purchased by the user]).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta and Basu’s method to ensure single use offers are not redeemed multiple times of providing personalized offers to users to promote customer service and customers retention.

However, Ritorto and Gupta and Basu do not explicitly disclose, 
storing, on the blockchain record in the long-term memory store, information associated with the individualized promotional offer to ensure against tampering with the individualized promotional offer and to facilitate tracking of the individualized promotional offer;
updating the blockchain record with information indicating that the individualized promotional offer has been used.
Tietzen teaches ([0013, Such tracking implementations are provided by methodologies based on a decentralized, distributed database having a blockchain structure that maintains a growing list of data records. Each block in the blockchain may hold individual transactions and the results of any blockchain executables, and each block may contain a timestamp and a link to a previous block. Each block will be linked so as to include a hash of the prior block in the blockchain, 0077, Each transaction is
recorded in one or more blockchains, 0342, New transaction blocks are validated and
linked to older blocks, creating a strong, secure, and verifiable record of all transactions, without the need for intermediaries or centralized databases. As such, consumers, via the blockchain, are provided with instant redemption and exchange for multiple loyalty point currencies on a single platform]).

Tietzen further teaches ([0342, In various alternatives of this implementation, a digital ledger is maintained in which transactions that are made in loyalty points, issue
currency coins, bitcoins, or another cryptocurrency are recorded chronologically and publicly. When a new digital transaction occurs for which any of the foregoing loyalty currencies is generated (for example, a loyalty point is issued, redeemed, or exchanged), a unique algorithm - generated token is created and assigned to that transaction. Tokens are grouped into blocks (for example, every seven
minutes) and distributed across the network, updating every ledger at once]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta and Basu’s method to ensure single use offers are not redeemed multiple times in addition to Tietzen’s blockchain technology of providing secure personalized offers to users to promote customer service and customers retention.


Claim 2. 
Ritorto and Gupta teach all of the claimed limitations of claim 1 above; Ritorto further discloses:
storing, in the long-term memory store, information identifying one or more items for which use of the individualized promotional offer is authorized (the SUFACN is linked to a specific product, service, or offer, see [0043]) along with an association between the one-time-use bank card number and its associated assigned value (the SUFACN is associated to a specific value (a discount or free item), see [0043]) and the information identifying one or more items for which use of the individualized promotional offer is authorized (SUFACN associated to the product, service, or offer, see [0043]); 
establishing a bank card processor communicative connection with a bank card processor computer system (the financial transaction platform (FTP) linking the merchant/store/user/card processor, see item 306 figure 3, [0006]; see also [0041] disclosing the connections among the FTP and the merchants/consumers); 
establishing a retailer communicative connection with a retailer computer system (FTP establishes connections among the merchants/consumers, see [0041])); 
receiving, over the bank card processor communicative connection (the FTP, see [0039]), an electronic communication comprising the bank card number and information identifying a retailer where the bank card number was provided (using the SUFACN within the FTP to facilitate a transaction between the purchaser and the seller, resulting in the SUFACN being electronically transmitted to the FTP at the point of purchase, see [0039]) as at least partial payment for a purchase (the SUFACN can be used as a full payment, an element of a discount, or multiple SUFACNs can be applied for the purchase, demonstrating the potential for partial payment, see [0043]); and 


automatically transmitting (synchronize the PCD with the FTP is a form of automatically transmitting, see [0039]; see further disclosure on the synchronization process in [0047]), over the retailer communicative connection to the retailer computer system (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]), information authorizing the retailer where the bank card number was provided as at least partial payment (the SUFACN can be used as a full payment, an element of a discount, or multiple SUFACNs can be applied for the purchase, demonstrating the potential for partial payment, see [0043]) to apply the bank card amount to the purchase only when the purchase includes the one or more items for which use of the bank card number and its associated assigned value is authorized.  

While Ritorto teaches that a discount can be issued for a particular product or service [0047, 0057] and apply the payment [0043], Basu teaches ([0046, In one embodiment, a one-time account is assigned to the Voucher purchased by the user; and the voucher is configured to identify the one-time account to a transaction terminal, which is configured to use the one-time account to initiate a transaction. When the transaction is processed by the transaction handler, the face value of the voucher is applied. In one embodiment, when the Voucher is purchased using a consumer account of the user, the deal represented by the voucher is associated with the consumer account in the data warehouse of the transaction handler; and the face value of the voucher can be applied automatically when the consumer account is used to make a payment for a qualified purchase, 0352, A one-time account is assigned to the deal purchased by the user (101); and the user (101) may present the one-time account via a printed coupon/voucher, or a coupon/voucher that has been downloaded and stored in a mobile device, to cause a transaction terminal (e.g., 105) to initiate a payment using the one-time account in a way compatible with other transactions initiated using account information (e.g., 142) identifying consumer accounts (e.g., 146). Thus, the one-time account represents a consumer account (146) assigned to the user (101) for a one-time use in connection with the redemption of the deal purchased by the user]). The combined teaching does read on the claimed limitation.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta and Basu’s method to ensure single use offers are not redeemed multiple times of providing personalized offers to users to promote customer service and customers retention.


Claim 3. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further  discloses:
wherein the customer-service entity (wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]) is selected from the group consisting of a manufacturer, customer-service support team, and a customer relationship management provider (entities engaged in customer service roles may be from merchants, sellers, manufacturers, and payment processors, see [0043]).  


Claim 4. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further discloses:
wherein the request for issuance of a promotional offer (supply an offer or discount to a user in the form of a single use code/card, see [0043]; after receiving a request for said offer, see [0044]),  comprises a request associated with a customer relationship management effort selected from the group consisting of a customer recovery effort, a customer loyalty reward, and a customer engagement opportunity (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]).  

Claim 7. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further discloses:
wherein the individualized promotional offer is issued on demand (the user may initiate the generation of a SUFACN when desired, see [0044]).  

Claim 9. 
Ritorto teaches all of the claimed limitations of claim 1 above; Ritorto further discloses:
establishing a bank card processor communicative connection system (the financial transaction platform (FTP) linking the merchant/store/user/card processor, see item 306 figure 3, [0006]; see also [0041] disclosing the connections among the FTP and the merchants/consumers); 
receiving, over the bank card processor communicative connection, a confirmation that the one-time-use bank card number was presented to a retailer as part of a purchase transaction (using the SUFACN within the FTP to facilitate a transaction between the purchaser and the seller confirming a payment, see [0039]; see also transmitting an approval message, see [0055]); and 
facilitating transfer of the assigned value to a recipient selected from the group consisting of (facilitating payment, with a SUFACN, from an account of a purchaser to an account of a seller, see [0039]; the SUFACN having an assigned value, see [0043]; including a specific amount, see [0056]):
the retailer (seller/merchant, see [0043]); and 
a customer loyalty account of the customer (consumer accounts including gift cards, akin to a loyalty account to a specific merchant, see [0039], see also [0043] for additional examples of accounts).  


Claim 10. 
Ritorto discloses:
A method for facilitating issuance and use of promotional offers in a collaborative customer relationship management environment, the collaborative customer relationship management environment comprising (issue a promotional offer from a seller within a payment handling system, see [0043]; see also single use account numbers used for promotions [0053]; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]):
a network-connected computing device operated by a customer-service entity engaged in a customer relationship management effort to improve customer satisfaction, the computing device comprising (server, see [0032] establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity): 
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks  (network based communication components see [0032]; see also examples of communications, [0007]); 
a long-term memory store (memory and storage, see [0128]);
short-term memory; and (memory and storage, see [0128])
a processor (processor, see [0128]); 
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto (components of the devices coupled together to perform these functions, see [0128, 0130]); 


a customer-service entity [0032]; 
a customer computing device [0006]; 
a bankcard processing system [0032];
a method comprising:
establishing a promotional offer communicative connection with the computer system operated by the promotional offer entity and the network-connected computing device (establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship); 
requesting, using the network-connected computing device (networked system including a server, see figure 3), from the computer system operated by the promotional offer entity and over the promotional offer communicative connection (supply an offer or discount to a user in the form of a single use code/card, see [0043]; see also [0053] for additional detail on this issuance/redemption of the promotional offer), issuance of an individualized promotional offer comprising a promotional offer amount (the promotion for a specific amount, such as a free item or an amount of a discount, see [0043] see also [0044] disclosing the process by which a user may request a discount/single use code and then use the code); 
receiving, using the network-connected computing device, from the computer system operated by the promotional offer entity and over the promotional offer communicative connection, the individualized promotional offer comprising a one-time-use bank card number and an assigned value equal to the promotional offer amount (provide a single user bank card number for the specified amount (discount amount or free item), see [0043]; the user may request a discount/single use code and then use the code, see [0044]); 
establishing a customer communicative connection from the network-connected server with the customer computing device (establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship); 
transmitting the one-time-use bank card number over the customer communicative connection to the customer computing device (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043])
wherein the customer-service entity is enabled to utilize the one-time-use bank card number as an individualized promotional offer as part of a customer relationship management effort to improve customer satisfaction (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043] wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity).
Ritorto discloses a system that provides offers to customers in the form of a single use payment method (as cited above).  Ritorto does not explicitly disclose that the single use payment method will be individualized/personalized to a user in an effort to improve customer retention/satisfaction.  
However, Gupta teaches an intelligent case management platform that provides targeted individualized offers to user to promote customer satisfaction and retention (providing a targeted offer to a user during a communication session to maintain and improve a customer relationship see figures 1B, 1C, [0016, 0027, 0048]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing a CRM system that will retain customers because the retention of a current customer is less expensive than attracting a new customer (see Gupta [0013]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the customer relationship management and retention system of Gupta. 

However, Ritorto and Gupta do not explicitly disclose, 
receiving, from the bankcard processing system, an indication that the one-time- use bank card number has been used as part of a purchase; and 
Basu teaches ([0046, In one embodiment, a one-time account is assigned to the Voucher pur chased by the user; and the voucher is configured to identify the one-time account to a transaction terminal, which is configured to use the one-time account to initiate a transaction. When the transaction is processed by the transaction handler,
the face value of the voucher is applied. In one embodiment, when the Voucher is purchased using a consumer account of the user, the deal represented by the voucher is associated with the consumer account in the data warehouse of the transaction handler; and the face value of the voucher can be applied automatically when the consumer account is used to make a payment for a qualified purchase, 0352, A one-time account is assigned to the deal purchased by the user (101); and the
user (101) may present the one-time account via a printed coupon/voucher, or a coupon/voucher that has been downloaded and stored in a mobile device, to cause a transaction terminal (e.g., 105) to initiate a payment using the one-time account in a way compatible with other transactions initiated using account information (e.g., 142) identifying consumer accounts (e.g., 146). Thus, the one-time account represents a
consumer account (146) assigned to the user (101) for a one-time use in connection with the redemption of the deal purchased by the user]).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta and Basu’s method to ensure single use offers are not redeemed multiple times of providing personalized offers to users to promote customer service and customers retention.

However, Ritorto and Gupta and Basu do not explicitly disclose, 
a computer system operated by a promotional offer entity containing a blockchain record maintained on a promotional offer entity long-term memory store;  
recording the individualized promotional offer on the blockchain record to ensure against tampering with the individualized promotional offer and to facilitate tracking of the individualized promotional offer;
updating the blockchain record with information indicating that the individualized promotional offer has been used.

Tietzen teaches ([0013, Such tracking implementations are provided by methodologies based on a decentralized, distributed database having a blockchain structure that maintains a growing list of data records. Each block in the blockchain may hold individual transactions and the results of any blockchain executables, and each block may contain a timestamp and a link to a previous block. Each block will be linked so as to include a hash of the prior block in the blockchain, 0077, Each transaction is
recorded in one or more blockchains, 0342, New transaction blocks are validated and
linked to older blocks, creating a strong, secure, and verifiable record of all transactions, without the need for intermediaries or centralized databases. As such, consumers, via the blockchain, are provided with instant redemption and exchange for multiple loyalty point currencies on a single platform]).

Tietzen further teaches ([0342, In various alternatives of this implementation, a digital ledger is maintained in which transactions that are made in loyalty points, issue
currency coins, bitcoins, or another cryptocurrency are recorded chronologically and publicly. When a new digital transaction occurs for which any of the foregoing loyalty currencies is generated (for example, a loyalty point is issued, redeemed, or exchanged), a unique algorithm - generated token is created and assigned to that transaction. Tokens are grouped into blocks (for example, every seven
minutes) and distributed across the network, updating every ledger at once]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta and Basu’s method to ensure single use offers are not redeemed multiple times in addition to Tietzen’s blockchain technology of providing secure personalized offers to users to promote customer service and customers retention.


Claim 11. 
Ritorto teaches all of the claimed limitations of claim 10 above; Ritorto further discloses:

storing, in the long-term memory store, information identifying one or more items for which use of the individualized promotional offer is authorized (the SUFACN is linked to a specific product, service, or offer, see [0043]); and 
transmitting the information identifying one or more items for which use of the individualized promotional offer is authorized to the computer system operated by the promotional offer entity (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]).  

Claim 12. 
Ritorto teaches all of the claimed limitations of claim 10 above; Ritorto further discloses:
wherein requesting issuance of a promotional offer (supply an offer or discount to a user in the form of a single use code/card, see [0043]; after receiving a request for said offer, see [0044]) comprises transmitting a request associated with a customer relationship management effort selected from the group consisting of a customer recovery effort, a customer loyalty reward, and a customer engagement opportunity (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]).  


Claim 13. 
Ritorto teaches all of the claimed limitations of claim 10 above; Ritorto further discloses:
wherein the individualized promotional offer is issued on demand (the user may initiate the generation of a SUFACN when desired, see [0044]).  

Claim 14. 
Ritorto teaches all of the claimed limitations of claim 10 above; Ritorto further discloses:
wherein the individualized promotional offer is issued in advance (SUFACN issued by the merchant prior to using it for purchase, see [0043]) and the one-time-use bank card number is transmitted over the customer communicative connection on demand (the user may initiate the generation of a SUFACN when desired, see [0044]).  

Claim 15. 
Ritorto discloses:
A method for facilitating issuance and use of promotional offers in a collaborative customer relationship management environment, the collaborative customer relationship management environment comprising (issue a promotional offer from a seller within a payment handling system, see [0043]; see also single use account numbers used for promotions [0053]; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]): 
a network-connected server, the server comprising (server, see [0032]): 
one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks (network based communication components see [0032]; see also examples of communications, [0007]); 
a long-term memory store (memory and storage, see [0128]);
short-term memory; and (memory and storage, see [0128])
a processor (processor, see [0128]); 
wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto thereto (components of the devices coupled together to perform these functions, see [0128, 0130]); 
a computer system operated by a manufacturer [0032]; 
a customer computing device [0006]; 
a bankcard processing system [0032];
the method comprising:

establishing a manufacturer communicative connection from the network-connected server (networked system including a server, see figure 3) with the computer system operated by the manufacturer entity (establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer/manufacturing service relationship); 
establishing a promotional offer communicative connection from the network-connected server with the promotions provider computing device (establishing communications between the different entities such as payment platforms and merchants, see [0041]; wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer/manufacturing service relationship); 
providing a customer relationship management interface from the network-connected server (web based financial transaction system, see [0044]; see also UI [0079]) to the computer system operated by the manufacturer using the manufacturer communicative connection (communication system between the parties (merchant/manufacturer/customer), see [0043]); 
receiving, from the computer system operated by the manufacturer and over the manufacturer communicative connection through the customer relationship management interface(web based financial transaction system, see [0044]; see also UI [0079]), a manufacturer request for issuance of a promotional offer to a customer to improve customer satisfaction, the manufacturer request for issuance of a promotional offer comprising a promotional offer amount (generate a discount code using a single use account number, this promotional offer may be generated by the customer, merchant, manufacturer, or financial entity, see [0043, 0044]) ;  
transmitting a promotions provider request for issuance of the promotional offer from the network connected server (networked system including a server, see figure 3)to the promotions provider, the promotions provider request for issuance of the promotional offer comprising the promotional offer amount (link the promotion to the single use card for the specified recipient for a specified product/service, in a specified amount, see [0043]; see also transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]);
receiving at the network-connected server (networked system including a server, see figure 3) the individualized promotional offer from promotions provider (the promotion for a specific amount, such as a free item or an amount of a discount, see [0043]); and 
transmitting the one-time-use bank card number over the manufacturer communicative connection from the network-connected server to the computer system operated by the manufacturer (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043])
whereby the manufacturer is enabled to transmit one-time-use bank card numbers to the customer computing device as an individualized promotional offer as part of a customer relationship management effort to improve customer satisfaction (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043] wherein merchants engaged in communication with consumers are assumed to be acting in a customer service capacity);

Ritorto discloses a system that provides offers to customers in the form of a single use payment method (as cited above).  Ritorto does not explicitly disclose that the single use payment method will be individualized/personalized to a user in an effort to improve customer retention/satisfaction.  
However, Gupta teaches an intelligent case management platform that provides targeted individualized offers to user to promote customer satisfaction and retention (providing a targeted offer to a user during a communication session to maintain and improve a customer relationship see figures 1B, 1C, [0016, 0027, 0048]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing a CRM system that will retain customers because the retention of a current customer is less expensive than attracting a new customer (see Gupta [0013]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the customer relationship management and retention system of Gupta. 
However, Ritorto and Gupta do not explicitly disclose, 
receiving, from the bankcard processing system, an indication that the one-time- use bank card number has been used as part of a purchase; and 

Basu teaches ([0046, In one embodiment, a one-time account is assigned to the Voucher purchased by the user; and the voucher is configured to identify the one-time account to a transaction terminal, which is configured to use the one-time account to initiate a transaction. When the transaction is processed by the transaction handler,
the face value of the voucher is applied. In one embodiment, when the Voucher is purchased using a consumer account of the user, the deal represented by the voucher is associated with the consumer account in the data warehouse of the transaction handler; and the face value of the voucher can be applied automatically when the consumer account is used to make a payment for a qualified purchase, 0352, A one-time account is assigned to the deal purchased by the user (101); and the
user (101) may present the one-time account via a printed coupon/voucher, or a coupon/voucher that has been downloaded and stored in a mobile device, to cause a transaction terminal (e.g., 105) to initiate a payment using the one-time account in a way compatible with other transactions initiated using account information (e.g., 142) identifying consumer accounts (e.g., 146). Thus, the one-time account represents a
consumer account (146) assigned to the user (101) for a one-time use in connection with the redemption of the deal purchased by the user]).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta and Basu’s method to ensure single use offers are not redeemed multiple times of providing personalized offers to users to promote customer service and customers retention.

However, Ritorto and Gupta and Basu do not explicitly disclose, 
a blockchain record maintained on the long-term memory store;
a promoting provider computing device comprising a blockchain record maintained on a promotional offer entity long-term memory store; and 
recording the individualized promotional offer on the blockchain record to ensure against tampering with the individualized promotional offer and to facilitate tracking of the individualized promotional offer;
updating the blockchain record with information indicating that the individualized promotional offer has been used.

Tietzen teaches ([0013, Such tracking implementations are provided by methodologies based on a decentralized, distributed database having a blockchain structure that maintains a growing list of data records. Each block in the blockchain may hold individual transactions and the results of any blockchain executables, and each block may contain a timestamp and a link to a previous block. Each block will be linked so as to include a hash of the prior block in the blockchain, 0077, Each transaction is
recorded in one or more blockchains, 0342, New transaction blocks are validated and
linked to older blocks, creating a strong, secure, and verifiable record of all transactions, without the need for intermediaries or centralized databases. As such, consumers, via the blockchain, are provided with instant redemption and exchange for multiple loyalty point currencies on a single platform]).

Tietzen further teaches ([0342, In various alternatives of this implementation, a digital ledger is maintained in which transactions that are made in loyalty points, issue
currency coins, bitcoins, or another cryptocurrency are recorded chronologically and publicly. When a new digital transaction occurs for which any of the foregoing loyalty currencies is generated (for example, a loyalty point is issued, redeemed, or exchanged), a unique algorithm - generated token is created and assigned to that transaction. Tokens are grouped into blocks (for example, every seven
minutes) and distributed across the network, updating every ledger at once]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method of intelligent case management of Gupta and Basu’s method to ensure single use offers are not redeemed multiple times in addition to Tietzen’s blockchain technology of providing secure personalized offers to users to promote customer service and customers retention.



Claim 16. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further  discloses:
receiving, over the manufacture communicative connection, information identifying one or more items for which use of the individualized promotional offer is authorized (the SUFACN is linked to a specific product, service, or offer, the offer originating with the manufacturer, see [0043]); and 
transmitting, over the promotional offer communicative connection, the information identifying one or more items for which use of the individualized promotional offer is authorized (transmitting the single use account number to initiate/complete a transaction among financial institutions, users, businesses, see [0039]; see also [0043]).  


Claim 17. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further discloses:
wherein the manufacturer request for issuance of a promotional offer (supply an offer or discount to a user in the form of a single use code/card, the request may come from a manufacturer, see [0043]; after receiving a request for said offer, see [0044]) comprises a request associated with a customer relationship management effort selected from the group consisting of a customer recovery effort, a customer loyalty reward, and a customer engagement opportunity  (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088]).  


Claim 20. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further discloses:
wherein the individualized promotional offer is issued on demand (the user may initiate the generation of a SUFACN when desired, see [0044]).  


Claims 5, 6, 8, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ritorto (US 2012/0143759), in view of Gupta (US 2020/0065848), further in view of Basu et al. (hereinafter Basu, US Pub. No. 2013/0197991), and further in view of Tietzen et al. (hereinafter, Tietzen, US 2019/0392489), and further in view of Georgoff (US 2015/0134431).


Claim 5. 
Ritorto teaches all of the claimed limitations of claim 1 above; however, Ritorto and Gupta and Basu and Tietzen do not explicitly disclose:
transmitting a status update of offer redemption to the computer system operated by the customer-service entity using the customer-service communicative connection.  
Georgoff teaches: (transmitting the data from updated codes back to the processor, see [0162], to remove the redeemed codes from the list [0163]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 

Claim 6. 
The combination of Ritorto and Georgoff teaches all of the claimed limitations of claim 5 above, however, Ritorto and Gupta and Basu and Tietzen do not explicitly disclose:
wherein the status update of offer redemption is transmitted to the computer system operated by the customer-service entity immediately after the notification of redemption of the individualized promotional offer is received. 
Georgoff teaches: (the online transaction data, including the redemption data, is sent back to the processor at the time of the transaction, see [0162]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 


Claim 8. 
Ritorto teaches all of the claimed limitations of claim 1 above.  Ritorto further discloses:
transmitting the list of available promotional offers to the computer system operated by the customer-service entity (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088])

However, Ritorto does not explicitly disclose (underlined):
creating a list of available promotional offers; and
wherein the request for issuance of the promotional offer to the customer comprises a selection of one of the list of available promotional offers.  

Georgoff teaches (underlined):
creating a list of available promotional offers (providing an interface with a list of promotional offers, see [0045]); and
transmitting the list of available promotional offers to the computer system operated by the customer-service entity (transmit the list of offers between user and publishing computer system, see [0045]); 
wherein the request for issuance of the promotional offer to the customer comprises a selection of one of the list of available promotional offers (user selection of offer using interaction elements such as buttons, see [0045]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 

Claim 18. 
Ritorto teaches all of the claimed limitations of claim 15 above; however, Ritorto and Gupta and Basu and Tietzen do not explicitly disclose,
b.	transmitting a status update of offer redemption to the computer system operated by the manufacturer using the manufacturer communicative connection.  

Georgoff teaches:
transmitting a status update of offer redemption to the computer system operated by the manufacturer using the manufacturer communicative connection (transmitting the data from updated codes back to the processor, see [0162], to remove the redeemed codes from the list [0163]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 


Claim 19. 
The combination of Ritorto and Georgoff teaches all of the claimed limitations of claim 18 above.
However, Ritorto and Gupta and Basu and Tietzen do not explicitly disclose:
wherein the status update of offer redemption is transmitted to manufacturer immediately after the notification of redemption of the individualized promotional offer is received 
Georgoff teaches:
wherein the status update of offer redemption is transmitted to manufacturer immediately after the notification of redemption of the individualized promotional offer is received (the online transaction data, including the redemption data, is sent back to the processor at the time of the transaction, see [0162]).  
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff. 


Claim 21. 
Ritorto teaches all of the claimed limitations of claim 15 above; Ritorto further  discloses:
transmitting the list of available promotional offers to the computer system operated by the manufacturer through the customer relationship management interface (merchants engaged in communication with consumers are assumed to be acting in a customer service capacity, see also [0043] for additional disclosure relating to the merchant/client/customer service relationship; further, this interpretation of the customer service entity is supported in Applicant’s specification at [0087, 0088].  Further, the manufacturer is an entity that will interact with the consumer directly, see [0043]); 

However, Ritorto and Gupta and Basu and Tietzen do not explicitly disclose:
a.	creating a list of available promotional offers; and 
b.	transmitting the list of available promotional offers to the computer system operated by the manufacturer through the customer relationship management interface; 
c.	wherein the manufacturer request for issuance of the promotional offer to the customer comprises a selection of one of the list of available promotional offers


Georgoff teaches:
creating a list of available promotional offers (providing an interface with a list of promotional offers, see [0045]); and 
transmitting the list of available promotional offers to the computer system operated by the manufacturer through the customer relationship management interface (transmit the list of offers between user and publishing computer system, see [0045]); 
wherein the manufacturer request for issuance of the promotional offer to the customer comprises a selection of one of the list of available promotional offers (user selection of offer using interaction elements such as buttons, see [0045]).
It would have been obvious to one of ordinary skill in the art to combine the system and method for processing financial transactions using single-use financial account card number data via portable communication devices of Ritorto with the system and method for tracking single use offers of Georgoff because 1) a need exists for a seller to ensure single use offers are not redeemed multiple times (see Ritorto [0057]); and 2) a need exists for providing offer redemption tracking in both online and offline produce code redemption settings (see Georgoff [0009]). A better system of providing offers to users to promote customer service and maintain customers is achieved by combining Ritorto’s single use payment system with the offer presentation and redemption tracking system of Georgoff.



The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Pub No. 2020/0005346 to Geogoff disclosing methods of tracking and distributing single use offers.
U.S. Pub No. 2015/0254704 to Kothe disclosing methods of mobile offer creation and tracking.
U.S. Pub No. 2015/0112774 to Georgoff disclosing methods of providing single use offers.
U.S. Patent No. 10,909,568 to Georgoff disclosing tracking offers across multiple channels.
Rohlfing (US Pub. No. 2017/0323294 A1) and 
Harris et al. (US Pub. No. 2015/0348169 A1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681